\
’4

F|LED IN OPEN COU

` oN g 5 <Qol
PaterA. oore,Jr.,
Court

Eastem Dlstr|ct of NC
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION
NO. 7:18-CR-00127-FL
UNITED STATES OF AMERICA

V.

RONNELL MELVIN

ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on
October 18, 2018 t0 offenses in violation of 2l U.S.C. § 841(a)(1) and 18 U.S.C. §§
922(g)(1) and 924, and further evidence of record and as presented by the
Government, the Court finds that the following personal property is hereby
forfeitable pursuant to 18 U.S.C. § 924(d)(1), to wit: an lnterArms Helwan 9mm pistol
serial number 11 14224, and any and all accompanying ammunition.

AND WHEREAS, by virtue of said finding, the United States is now entitled
to possession of said personal property, pursuant t0 Fed. R. Crim. P. 32.2(b)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

1. That based upon the Guilty Plea as to the defendant, the United States is
hereby authorized to seize the above-stated personal property, and it is hereby
forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). ln accordance with Fed. R.

Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32-2®)(4)(13)-

.L
so oRDERED. This§ day dilng §2019.
@ 0 .§ m
U‘ISE W.FLANAGAN

United States District Judge

 

